UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7882



LEE ROBERT WILLIAMS,

                                             Plaintiff - Appellant,

          versus


DOCTOR STEWART, at Columbus Correctional
Institution; NURSE, at Columbus Correctional
Institution; LIEUTENANT COLMAN, at Columbus
Correctional     Institution;     MS.    HUNT,
Superintendent    at   Columbus   Correctional
Institution; DIRECTOR OF NORTH CAROLINA INMATE
MEDICAL RECORDS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-04-567-5-BO)


Submitted:   April 27, 2005                 Decided:   May 10, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Lee Robert Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Lee Robert Williams appeals the district court’s order

dismissing as frivolous his 42 U.S.C. § 1983 (2000) action.            The

district   court’s   opinion   concludes   that   Williams   “has   simply

constructed a complaint and memorandum which includes page after

page of legal terminology without any support of alleged facts,

dates, and/or injury.”    We have carefully reviewed the record and

find that the factual allegations contained in paragraph (E) of the

memorandum/affidavit    supporting   Williams’s    complaint   meet   the

minimum factual requirement of a § 1983 claim.

           Accordingly, we vacate the district court’s order and

remand for further proceedings.*      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                   VACATED AND REMANDED




     *
      By this disposition, we indicate no view of the merits of
Williams’s complaint or the nature of the proceedings that may be
appropriate on remand.

                                 - 2 -